Baldwin once owned the premises in question. His line extended to the river, "thence on the river," etc. This gave him the soil to the thread of the stream. State v. Gilmanton, 9 N.H. 461; Greenleaf v. Kilton,11 N.H. 530; State v. Boscawen, 28 N.H. 217; Nichols v. Suncook Mfg. Co.,34 N.H. 345, 349; Kimball v. Schoff, 40 N.H. 190; Bradford v. Cressey,45 Me. 9. Running the line to the river does not restrict the grant to bank or shore of the river. The river is the monument, and, like a tree, a stake, a stone, or any other monument, controls the distance, and is to be considered as located equally on the land granted and the land of the adjoining owner. The centre of the monument is the boundary, and the grant extends to that point.
These views are not controverted, but the defendants contend that the clause in the deed from Baldwin to Reeves and from Reeves to the plaintiff, "thence north-easterly on the river shore," limits and restricts the grant to the bank or shore of the river. In Woodman v. Spencer, 54 N.H. 507, this question was considered in respect to land bounded by a highway, and it was there held that the expression on the highway, and by the side of the highway, were identical in meaning and effect; and this view is fully sustained by Dovaston v. Paine, 2 Sm. L. C., H.  W., notes 213, 217, 232, 234, 235, 237, 238; Motley v. Sargent, 119 Mass. 231; Peck v. Denniston,121 Mass. 17; O'Connell v. Bryant, 121 Mass. 557. The rule is a presumed understanding of the parties that the grantor does not retain a narrow strip of land under a stream or other highway, because the title of it left in him would generally be of little use, except for a purpose of annoyance and litigation.
The evidence as to the agreement between Baldwin and Reeves tended to contradict the deed, and was properly excluded. Goodeno v. Hutchinson,54 N.H. 159.
Judgment on the report for the plaintiff for $400.
FOSTER, J., did not sit: the others concurred. *Page 203